         CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Civil No. 18-1128 (DSD/TNL)

Rehab Eldeeb, as trustee for
the next of kin of Fahmy Eldeeb,
deceased,

                     Plaintiff,
v.
                                                             ORDER
Delta Air Lines, Inc., a
corporation, and Societe
Air France, S.A. d/b/a
Air France, a corporation,

                     Defendants.


         Alexandra M. Wisner, Esq. and Wisner Law Firm, P.C., 514 W.
         State Street, Suite 200, Geneva, IL 60134, counsel for
         plaintiff.

         Sarah G. Passeri, Esq. and Holland & Knight, 31 West 52nd
         Street, New York, NY 10019, counsel for defendants.


         This matter is before the court upon the motion to dismiss by

defendants Delta Air Lines, Inc. and Société Air France, S.A.

Based on a review of the file, record, and proceedings herein, and

for the following reasons, the court grants the motion on the basis

of forum non conveniens.



                                   BACKGROUND

         This   Montreal   Convention    dispute   arises   out   of   injuries

sustained by decedent Fahmy Eldeeb as he traveled from Minnesota to

Egypt.1       Mr. Eldeeb had pancreatic cancer and was traveling home


     1
         The Montreal Convention governs claims related to injury or
                                                      (continued...)
         CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 2 of 9



with his wife to “live out his last days.”             Passeri Dec. Ex. A at

4.       Mr. Eldeeb purchased the ticket from Minneapolis to Cairo

through Delta.        Am. Compl. ¶ 6.     The flight included a layover in

Paris, France.        Id. ¶ 7.    When he booked the tickets, Mr. Eldeeb

requested a wheelchair to assist him in disembarking the plane in

Paris and transporting him to the gate of the connecting flight.

Id.

         On May 10, 2016, Mr. Eldeeb departed Minneapolis on Air France

flight 673.2         Id. ¶ 7.     When he arrived at Charles de Gaulle

Airport in Paris, he was initially denied the use of a wheelchair.

Id. ¶ 8.        He was eventually provided wheelchair assistance which

enabled him to disembark the airplane, but he was left in the

seating area of the arrival gate rather than taken to the gate for

his connecting flight to Cairo.             Id.   He remained at the arrival

gate for approximately twelve hours and missed the connecting

flight to Cairo.        Id. ¶¶ 8-9.   At some point thereafter, Mr. Eldeeb

received assistance and was re-booked on a later flight to Cairo.

Id. ¶ 9.       When he arrived in Cairo, he learned that his luggage,

which contained his medications, had not yet arrived.                 Id.    He

received his luggage one week later.              Eldeeb Aff. ¶ 15.




(...continued)
death during international air carriage.
     2
     Although Delta was the booking airline, Air France operated
the flight.

                                        2
    CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 3 of 9



     On June 4, 2016, Mr. Eldeeb died in Egypt of complications

related to pancreatic cancer.          Am. Compl. ¶ 9.     According to

plaintiff Rehab Eldeeb, trustee for the next of kin of Mr. Eldeeb,

Mr. Eldeeb’s death was hastened by the events at the Charles de

Gaulle airport.   Id.   After Mr. Eldeeb’s death, plaintiff learned

that he was denied wheelchair access because the wheelchair vendor

at the airport, Passerelle, was on strike.3          Id. ¶ 10; Casati-

Ollier Decl. ¶¶ 13, Plaintiff commenced this action on April 26,

2018, alleging that the lack of wheelchair assistance proximately

caused Mr. Eldeeb’s injuries and death and that defendants are

strictly liable under the Montreal Convention.       Plaintiff filed an

amended complaint on June 4, 2018.      Defendants now move to dismiss

on the basis of forum non conveniens, failure to join indispensable

parties under Fed. R. Civ. P. 19, and failure to state a claim

under Fed. R. Civ. P. 12(b)(6).



                              DISCUSSION

     Defendants first and foremost argue that this case should be

dismissed on the principle of forum non conveniens because the case

turns on events occurring solely in France and involves French



     3
        The Aéroports de Paris (ADP) manages Charles de Gaulle
airport and is responsible for providing wheelchair assistance to
passengers.   Casati-Ollier Decl. ¶ 13.     ADP subcontracted with
Passerelle, a private company, to carry out those responsibilities.
Id. ¶ 16. Neither entity is named in this action.


                                   3
      CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 4 of 9



parties (ADP and Passerelle) that are not subject to the court’s

jurisdiction or subpoena power.          Defendants note that the only

connections to Minnesota are that plaintiff resides here, that Mr.

Eldeeb’s flight to Paris departed from here, and that Delta, which

issued the tickets but not operate the flight, is located here.

      “The principle of forum non conveniens permits a court to

decline jurisdiction even though venue and jurisdiction are proper,

on the theory that for the convenience of the litigants and the

witnesses, the action should be tried in another judicial forum.”

Mizokami Bros. of Ariz., Inc. v. Mobay Chem. Corp., 660 F.2d 712,

717   (8th   Cir.   1981)   (citations   and     internal   quotation   marks

omitted).    “The defendant has the burden of persuasion in proving

all elements necessary for the court to dismiss a claim based on

forum non conveniens.”       K–V Pharm. Co. v. J. Uriach & CIA, S.A.,

648 F.3d 588, 598 (8th Cir. 2011) (citations and internal quotation

marks omitted).

      In assessing whether dismissal on this basis is appropriate,

the court must first determine whether an adequate alternative

forum is available to hear the case.             Reid–Walen v. Hansen, 933

F.2d 1390, 1393 n.2 (8th Cir. 1991).             “An alternative forum is

available if all parties are amenable to process and come within

the jurisdiction of the forum.”            Id.    An alternative forum is

considered adequate if “the parties will not be deprived of all

remedies or treated unfairly.”       Id.


                                     4
     CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 5 of 9



     If the court determines that an adequate, alternative forum

exists it “must then balance factors relative to the convenience of

the litigants, referred to as the private interests, and factors

relative to the convenience of the forum, referred to as the public

interests, to determine which available forum is most appropriate

for trial and resolution.”       De Melo v. Lederle Labs., 801 F.2d

1058, 1060 (8th Cir. 1986).          A plaintiff’s choice of forum,

particularly when plaintiff has chosen the home forum, is entitled

to substantial deference.      Piper Aircraft Co. v. Reyno, 454 U.S.

235, 242, 255 (1981).

     A.    Adequate and Available Forum

     The most contested aspect of defendants’ forum non conveniens

argument is whether France is an adequate and available forum.

Although plaintiff concedes that France is generally an available

forum,4 she argues that it is not a legally available forum because



 4
    “[A]n action for damages under the Convention must be brought,
at the plaintiff’s option, in the territory of one of the States
Party to the Convention before a court of the carrier’s domicile or
the carrier’s principal place of business, the place where the
contract was made, or the place of destination of the passenger.”
See Convention for the Unification of Certain Rules for
International Carriage by Air, May 28, 1999, Art. 33 (entered into
force on Nov. 4, 2003) (“Montreal Convention”), reprinted in S.
Treaty Doc. No. 106-45, 1999 WL 33292734 (2000). Air France is
domiciled and has its principal place of business in France and
France was the relevant destination for purposes of this case. See
Casati-Ollier Decl. ¶ 18; Am. Compl. ¶¶ 7-12.




                                    5
       CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 6 of 9



the French Supreme Court (Cour de Cassation) has held that French

courts lack jurisdiction over Montreal Convention cases that have

been    dismissed       by   another       court    on    the    basis    of   forum   non

conveniens.       The court is unconvinced.                The Cour de Cassation’s

opinion, as translated, declares “the present lack of availability

of    the     French    venue”     based    on     complex      facts    and   procedural

circumstances not presented here.                  See ECF No. 33 at 50 (emphasis

added).       The court did not appear to foreclose French jurisdiction

in any and all Montreal Convention cases initially filed in another

appropriate fora.

       An alternative forum is generally considered to be “available”

when the defendant is “amenable to process” there. Piper, 454 U.S.

at 254 n.22.           Defendants here have consented to jurisdiction in

France and have agreed to service of process.                     As a result, France

is an available forum.                Defendants have also provided ample

unchallenged facts to establish that the French judicial system is

an adequate forum for this dispute, Casati-Ollier Decl. ¶¶ 20-31,

37-39.      The court therefore also finds that the alternative forum

is adequate.

       B.      Private Factors

       The court next weighs private factors including access to

sources of proof, availability of witnesses, and enforceability of

the judgment in assessing dismissal under forum non conveniens.

See     K–V    Pharm.,       648   F.3d     at     597.         Here,    those    factors


                                             6
    CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 7 of 9



overwhelmingly favor dismissal.             Most if not all of the facts

underlying the case occurred in France:             Mr. Eldeeb flew to Paris

on Air France and he sustained alleged injuries at Charles de

Gaulle airport likely due to the conduct or inaction of ADP and

Passerele - neither of which are likely within the jurisdiction or

subpoena    power    of   this   court.       Under    these   circumstances,

maintaining the case here would not only be inconvenient, it would

substantially prejudice defendants.

     In contrast, Minnesota bears little relation to this case.

None of the facts tethered to Minnesota - plaintiff’s state of

residence, the flight’s departure city, and Delta’s place of

business - are materially relevant to the claim raised.                Although

France would be an inconvenient forum for plaintiff, the other

factors    substantially    outweigh       that    inconvenience.      Further,

plaintiff does not argue that a French judgment would somehow be

unenforceable and the court is aware of no impediment in this

regard.

     C.     Public Factors

     Public   factors     relevant   to     this    matter   include   judicial

economy and the preference of having local controversies decided by

local courts.       See Piper, 454 U.S. at 241 n.6.          Here, again, the

court finds that these factors favor dismissal.              The parties raise

no concerns regarding judicial economy in either this court or in

a French court.      With respect to the locality of the controversy,


                                       7
      CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 8 of 9



the court finds that France has a greater connection to and

investment in the case.         As noted, all of the material facts

occurred in France and the responsible entities are based in

France.

      As a result, the court concludes that the relevant factors

weigh strongly in favor of dismissal on the basis of forum non

conveniens, even affording due deference to plaintiff’s choice of

forum.    See Kahn v. Delta Airlines, Inc., No. 10-2080, 2010 WL

3210717 (E.D.N.Y. Aug. 12, 2010) (dismissing action in favor of

Canadian venue under materially similar circumstances). Should the

French court conclude that it lacks jurisdiction, however, the

court will allow plaintiff to re-file in this court.5              Because

dismissal    is   appropriate    under   the   principle   of   forum     non

conveniens, it will not address the other grounds for dismissal

raised by defendants.




  5
     Defendants have informed the court that they will not oppose
jurisdiction in this court under those circumstances and have
further agreed to waive any statute of limitations defense in the
French court or in this court should the French court decline to
exercise jurisdiction.

                                     8
    CASE 0:18-cv-01128-DSD-TNL Document 36 Filed 12/07/18 Page 9 of 9



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion to dismiss [ECF No. 19] is granted; and

     2.   The case is dismissed without prejudice for the reasons

stated above.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 7, 2018

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   9
